Eastman, J.
Most of the questions presented in this case are mere questions of fact, and must be regarded as having been settled by the jury. The land specified in the bond amounted to $210. One half of this was to be paid in forty-five days, which would be May 10th, 1850, and the other half in six months, which would be September 26th.
Two hundred and thirty-two of the clothes-horses, as prepared, were taken by Smith May lOtfy amounting to $116, and this sum was indorsed upon the note. One hundred and five dollars of this amount fulfilled the contract up to May 10th ; for the defendant, having taken the articles and carried them away without raising any objection as to the manner in which they were made, and having indorsed the amount upon the note, no controversy can exist in regard to them, and to the $105, payment, then made.
The remainder fell due September 26th; and the evidence tends to show that one hundred and eighty-eight more of the articles were about that time delivered to the defendant and accepted by him. These, amounting to $94, would, *216together with the eleven dollars overpaid in May, make the other payment of $105.
But it is contended that the payment of the eleven dollars made in May, cannot be transferred to the $94, so as to sustain the allegation of payment on the day set forth in September. But this view of the law is erroneous. The money or the articles can be regarded as held in trust by the defendant until the day of payment. If a party voluntarily receives and accepts money, or any personal property, which by contract he is to receive on a subsequent day, he is ordinarily benefited by its reception. At all events, he is not bound to receive it unless he chooses; but having received it, he holds it, in law as well as in fact, until the day on which the payment is to be made, to be then applied. And the law will regard him as trustee for the payer, and apply the payment when due.
The question as to the completion of the articles, according to the contract, has been settled by the jury. The evidence was competent to show not only a pattern made according to the agreement, and the articles furnished according to the pattern, but that the articles themselves were accepted as sufficient.
We discover no error in the ruling of the court, and there must be

Judgment on the verdict.